ASST AFESL AGRON Becument 385 Eled SH9EE pager

LAW OFFICES
JOHN S. WALLENSTEIN
1100 Franklin Avenue, Suite 100
Garden City, New York 11530
(516) 742-5600 Fax (516) 742-5040
Email: JSWallensteinEsq@outlook.com

January 5, 2021 Deft's request to adjourn the Interim
VOSR Teleconference from Jan. 7, 2021
until Feb. 19, 2021 at 2:00 pm is granted

MEMO. ENDORSED

BY ECF upon the Probation Office and the Govt's
Hon. Nelson S. Roman consent. Clerk of Court requested to
United States District Court, SDNY terminate the motion (doc. 360).
300 Quarropas Street Dated: Jan. 6, 2021
White Plains, New York 10601 SO ORDERED: a

a“ -"

ee av ee

Re: United States v. Dwayne Mountain OO RB age an
Docket # 15 CR 5 (NSR) -11 ? Z D specogstot

 

HON. NELSONS.ROMAN.
Dear Judge Roman, UNITED STATES DISTRICT JUDGE.

This matter _is scheduled for a hearing/conference with regard to
the pending VOSR on January 7. I have been discussing the matter with
USPO Deanna Paige and AUSA George Turner, and we have learned
that Mr. Mountain’s state case has been adjourned until the end_of
January. His living situation is also in flux. We therefore respectfully request
that this hearing be adjourned until February 19, 2021 at 2:00 in order to
allow us sufficient time to resolve the underlying issues.

The Government and the Probation Department consent to this
application. Ms. Sicora confirms the Court’s availability.

Thank you for your courtesy and consideration.

Respectfully yours,

JOHN S. WALLENSTEIN
JSW/hs
cc: AUSA George Turner (by ECF)
USPO Deanna Paige (by ECF)

|| ELECTRONICALLY Fi.
poce#: tee
DATE FILED:_|/ ¥] 202) |.

 

 

—s

ae a
